DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 18, and 19 are objected to because of the following informalities:  
Claim 1, line 4, “aperture is disposed” should be --aperture disposed--;
Claim 18, line 3, “aperture first control” should be --aperture of the first control--;
Claim 19, line 1, “defined the” should be --defined by the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 8 recites the valve further including a second spool. However, the disclosure only refers to a second spool as a component of a separate, redundant valve (also recited in claim 1) to be connected to the first spool. It is unclear whether the claim is drawn to the valve itself having a single spool capable of connecting to the spool of another valve, or to the system of two valves having respective spools.

Claim 18 recites “a tandem pin” in line 3, however it is unclear whether this is the same pin as in claim 13 or additional.

Claim 18 recites the limitation "the first control assembly flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim. (There is no prior recitation of a first control valve “assembly”, only a first control valve.)
Similarly for claim 19 with regards to the first and second assemblies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8-13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deplante (US 3 543 641).

Regarding independent claim 1:
Deplante discloses a control valve for an actuator comprising:
a valve body (casing around either spool 42 or 43) defining a translation axis (for spool movement);
a spool (42 or 43) within the body and movable along the axis; and
a flange (external portion of spool connecting to 42a) connected to the spool and having an aperture (for connecting to 42a) disposed externally of the body (as seen in Fig 1), the flange fixed to the spool (integral) and removably (i.e. capable of being removed) to another spool (via 42a).

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Deplante discloses the spool and flange integrally connected (as seen in Fig 1).

Regarding claims 4 and 5:
The discussion above regarding claim 1 is relied upon.
Deplante discloses the aperture as a through hole and a slidably seated pin at an angle to the translation axis (as depicted in Fig 1, the flange and 42a are connected via a pin, which necessitates a through hole, at a perpendicular angle to the translation axis).


The discussion above regarding claim 1 is relied upon.
The claim recites limitations relating to a second spool, which (as disclosed) is a component of a separate, redundant valve. The limitations are thus outside the scope of the (single) control valve of the claims.
Regarding independent claim 13:
The discussion above regarding claim 5is relied upon.
Deplante discloses a multi-stage hydraulic actuator (lower portion encompassing 2, 3, 4, etc.), the flange overlapping the other flange (42a is considered a portion of one of the valve flanges, which overlaps through the connection to the other flange), and the tandem pin seated in the apertures of both flanges (as seen in Fig 1, the pin connects the components).

Regarding claim 19:
The discussion above regarding claim 13 is relied upon.
Deplante discloses the through hole as discussed above regarding claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deplante (‘641) in view of Lundeen et al. (US 2 951 342).

The discussion above regarding claims 1 and 13 is relied upon.
Deplante discloses valves, but does not disclose infinitely variable directional valves.
Lundeen teaches an infinitely variable directional valve (e.g. claim 1) to permit adjustment of the amount of flow through the valve (col 7, lines 2-11 and 30-45).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Deplante to use an infinitely variable directional valve as taught by Lundeen for the predictable advantage of permitting adjustment of the flow through the valve, thus permitting finer control over the power output of the hydraulic system (e.g. 50% flow for operation at a reduced power/rate).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 

Claims 14-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 3-7 of prior U.S. Patent No. 10 458 557. This is a statutory double patenting rejection.

Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10 458 557. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims, and thus encompassed thereby (e.g. instant claim 1 refers to the valve used in the assemblies of the patented claims).
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.

Claims 6, 7, 14, 15, and 18 would be allowable if rewritten to overcome the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious displacing the tandem pin via solenoid or linear motor, or between engaged and disengaged positions, or translating the pin along a rail, in combination with the other limitations of the claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619